DETAILED ACTION


This office action is responsive to the Applicant’s claim amendment filed on 02/11/2022. The claim amendment filed on 02/11/2022 has been entered.

Allowable Subject Matter
Claims 1, 3-5, 7, 9, 11-13, 15, 17 and 19-27, filed on 02/11/2022, are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 9 and 17) of the instant application have been amended to recite an invention of configuring a user equipment to transmit channel state information feedback to a base station. The channel state information feedback includes a strongest coefficient indicator (SCI) for layer l denoted as SCIl.
The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 9 and 17. Specifically, the examiner’s best prior art by Wu et al (US 2020/0059282 A1) and Gao (US 2018/0013471 A1) do not teach “when the rank value v = 1, the payload of the SCIl is ⸢log2 KNZ,1 ⸣ bits, and when the rank value v > 1, the payload of the SCIl  is ⸢log2 (2L)⸣ bits, where L is a number of first vectors.” as recited in claims 1, 9 and 17. 

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571)272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/LIHONG YU/Primary Examiner, Art Unit 2631